                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6       MILES ORLONDO BONTY,                             Case No. 17-cv-03516-HSG (PR)
                                                        Plaintiff,                          ORDER GRANTING MOTION TO
                                   7
                                                                                            REVOKE PLAINTIFF’S IN FORMA
                                                  v.                                        PAUPERIS STATUS; VACATING
                                   8
                                                                                            DOCKET NO. 10; DIRECTING
                                   9       K. KUMAR, et al.,                                PLAINTIFF TO PAY FULL FILING
                                                                                            FEE
                                                        Defendants.
                                  10                                                        Re: Dkt. Nos. 64, 82
                                  11

                                  12           Plaintiff, an inmate at Salinas Valley State Prison (“SVSP”) proceeding pro se, filed this
Northern District of California
 United States District Court




                                  13   civil rights action pursuant to 42 U.S.C. § 1983. On February 15, 2018, the Court found that

                                  14   plaintiff stated a cognizable claim of deliberate indifference to medical needs as against nine

                                  15   defendants and issued an order of service. Dkt. No. 25. On June 21, 2018, the Court reviewed

                                  16   plaintiff’s second amended complaint (“SAC”), the operative complaint herein, and ordered

                                  17   service on an additional three defendants.1 Dkt. No. 53. Plaintiff was granted leave to proceed in

                                  18   forma pauperis (“IFP”) at the outset of this action. Dkt. No. 10.

                                  19           Defendants have filed a motion to revoke plaintiff’s IFP status under 42 U.S.C. 1915(g),

                                  20   the so-called “three strikes” provision of the Prison Litigation Reform Act.2 Plaintiff has filed an

                                  21   opposition, and defendants have filed a reply. For the reasons discussed below, the motion to

                                  22   revoke plaintiff’s IFP status is GRANTED. Plaintiff is granted thirty (30) days to pay the full

                                  23   filing fee or the case will be dismissed without prejudice.

                                  24

                                  25   1
                                         Plaintiff voluntarily dismissed one defendant who was deceased. See Dkt. Nos. 32, 35. Three
                                  26   additional defendants were later dismissed without prejudice after the Court was unable to serve
                                       them, and plaintiff was unable to provide location information to effectuate service. See Dkt. No.
                                  27   96.
                                       2
                                  28    The motion was originally filed by defendants Lott, Kumar, Gamboa, and Bourne. Dkt. No. 64.
                                       The remaining defendants later filed notices of joinder in the motion. Dkt. Nos. 74, 82, 83.
                                   1                                               DISCUSSION

                                   2   A.      28 U.S.C. § 1915(g)

                                   3           The Prison Litigation Reform Act of 1995 (“PLRA”) was enacted, and became effective,

                                   4   on April 26, 1996. It provides that a prisoner may not bring a civil action or appeal a judgment in

                                   5   a civil action or proceeding under 28 U.S.C. § 1915 (i.e., may not proceed in forma pauperis) “if

                                   6   the prisoner has, on three or more prior occasions, while incarcerated or detained in any facility,

                                   7   brought an action or appeal in a court of the United States that was dismissed on the grounds that

                                   8   it is frivolous, malicious, or fails to state a claim upon which relief may be granted, unless the

                                   9   prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). Section

                                  10   1915(g) requires that this Court consider prisoner actions dismissed before, as well as after, the

                                  11   statute’s 1996 enactment. Tierney v. Kupers, 128 F.3d 1310, 1311-12 (9th Cir. 1997).

                                  12           For purposes of § 1915(g), the phrase “fails to state a claim on which relief may be
Northern District of California
 United States District Court




                                  13   granted” parallels the language of Federal Rule of Civil Procedure 12(b)(6) and carries the same

                                  14   interpretation, i.e., the word “frivolous” refers to a case that is “‘of little weight or importance;

                                  15   having no basis in law or fact,’” and the word “malicious” refers to a case “filed with the

                                  16   ‘intention or desire to harm another.’” Andrews v. King, 398 F.3d 1113, 1121 (9th Cir. 2005)

                                  17   (citation omitted). Defendants bear the burden of establishing that plaintiff has three or more

                                  18   qualifying dismissals under § 1915(g) (or “strikes”), which requires the submission of evidence

                                  19   sufficient to demonstrate at least three prior qualifying dismissals. Id. at 1120.

                                  20   B.      Plaintiff’s Prior “Strikes”

                                  21           Defendants argue that plaintiff has previously brought at least three lawsuits that have been

                                  22   dismissed on the basis that they were frivolous, malicious, or failed to state a claim. In support of

                                  23   their motion, defendants request judicial notice of court records from five prior cases that plaintiff

                                  24   brought in federal court: (1) Bonty v. Escutia, No. 1:07-cv-00428-LJO-GSA (E.D. Cal. Oct. 22,

                                  25   2007) (hereafter “Escutia”); (2) Bonty v. Reynoso, No. 1:07-cv-00732-AWI-SMS (E.D. Cal. Sept.

                                  26   8, 2008) (hereafter “Reynoso”); (3) Bonty v. Hedgpeth, No. 5:09-cv-5797 LHK (N.D. Cal. May 24,

                                  27   2011) (hereafter “Hedgpeth”); (4) Bonty v. Neotti, No. 5:09-cv-3838 LHK (N.D. Cal. May 24,

                                  28   2011) (hereafter “Neotti”) sub nom. Bonty v. Stevenson; and (5) Bonty v. Stevenson, No. 11-16478
                                                                                           2
                                   1   (9th Cir. Sept. 15, 2011) (hereafter “Neotti Appeal”). The request for judicial notice of these court

                                   2   records(which are filed as exhibits to the request at docket number 64-1) is GRANTED. See Fed.

                                   3   R. Evid. 201(b)(2).

                                   4            The court records show that three of the five cases were dismissed for failure to state a

                                   5   claim upon which relief may be granted: Escutia (Dkt. No. 64-1 at 5-10), Reynoso (id. at 16-17),

                                   6   and Neotti (id. at 28-31). A fourth case was dismissed as frivolous: Neotti Appeal. Id. at 38-39.

                                   7   See Knapp v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (dismissed appeal counts as strike if

                                   8   appellate court relied on district court findings that appeal was not taken in good faith). As such,

                                   9   these four dismissals clearly qualify as “strikes.” See 28 U.S.C. § 1915(g); Andrews, 398 F.3d at

                                  10   1121.3

                                  11            Based on the foregoing, defendants have shown that plaintiff has suffered at least three

                                  12   “strikes” under § 1915(g). Plaintiff’s opposition does not argue otherwise. Accordingly, the
Northern District of California
 United States District Court




                                  13   instant complaint is subject to dismissal pursuant to § 1915(g) unless plaintiff can show that he

                                  14   was in imminent danger of serious physical injury at the time he filed the instant complaint.

                                  15   C.       Imminent Danger

                                  16            A plaintiff who has three strikes under § 1915(g) may still proceed IFP by showing that he

                                  17   or she “is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). This

                                  18   exception only “applies if the complaint makes a plausible allegation that the prisoner faced

                                  19   ‘imminent danger of serious physical injury’ at the time of [the] filing” of the complaint.

                                  20   Andrews v. Cervantes, 493 F.3d 1047, 1055 (9th Cir. 2007) (“Andrews II”). The conditions that

                                  21   existed at some earlier or later time are not relevant. See Andrews II, 493 F.3d at 1053.

                                  22            In his opposition, plaintiff describes the medical care he received before and after he filed

                                  23   the complaint. He appears to argue that the care was inadequate over that period of time, that it

                                  24   caused him injury, and that it amounted to deliberate indifference by defendants. Specifically,

                                  25

                                  26   3
                                        The Court declines to reach herein whether Hedgpeth, which was a habeas action, counts as a
                                  27   qualifying strike. Defendants correctly point out that the dismissal of a habeas petition may count
                                       as a strike where the habeas petition is little more than a § 1983 action mislabeled as a habeas
                                  28   petition. See Andrews, 398 F.3d at 1122 n.12. The Court need not decide whether Hedgpeth was
                                       such a case given that it has already identified four other qualifying strikes.
                                                                                           3
                                   1   plaintiff alleges that he had a previous ineffective knee surgery and received treatment for

                                   2   testicular cancer. Dkt. No. 85 at 2. There are no allegations that defendants were involved with

                                   3   these procedures. Moreover, these allegations are not related to the SAC, which focuses on

                                   4   plaintiff’s lumbar degenerative disc disease and apparent replacement of his opioid medication

                                   5   with Tylenol and nonsteroidal anti-inflammatory drugs. See Dkt. No. 43-1 at 7, 10-18. Plaintiff

                                   6   claims that the alternative medication he was prescribed at the time he filed the SAC has caused

                                   7   him respiratory problems, hypertension, and muscle spasms. Dkt. No. 85 at 3. There is no

                                   8   support in the record for these allegations, and the Court rejects them as “conclusory” and

                                   9   “speculative.” See Andrews II, 493 F.3d at 1050 n.11; see also White v. State of Colorado, 157

                                  10   F.3d 1226, 1231-32 (10th Cir. 1998) (alterations in original) (imminent danger exception does not

                                  11   apply because prisoner’s allegation that he has “been deprived of life sustaining medication and

                                  12   medical attention/treatment, ha[s] been beaten, and/or otherwise tortured and allowed to suffer
Northern District of California
 United States District Court




                                  13   great pain, so that [his] health degenerated to a[n] extremely life-threatening degree” are “vague

                                  14   and utterly conclusory”). It is unfortunate that plaintiff—a 61-year-old-inmate4—suffers from so

                                  15   many medical conditions. Defendants’ alleged indifference to plaintiff’s medical needs, however,

                                  16   is an issue relating to the substance of his Eighth Amendment claim and is not determinative of

                                  17   whether or not he is excused from Section 1915(g)’s limitations on proceeding IFP. In sum,

                                  18   plaintiff’s allegations do not indicate that he was in imminent danger when he filed his SAC, and

                                  19   therefore the exception does not apply to him.

                                  20                                              CONCLUSION

                                  21          For the reasons stated above, the Court orders as follows:

                                  22          Defendants’ motion to revoke Plaintiff’s in forma pauperis status is GRANTED pursuant

                                  23   to 28 U.S.C. 1915(g). The Order entered September 28, 2017 (Dkt. No. 10), granting plaintiff

                                  24   leave to proceed in forma pauperis, is VACATED.

                                  25          Because plaintiff’s in forma pauperis status has been revoked, plaintiff may proceed with

                                  26   this action only if he pays the $400 filing and administrative fee in full. Plaintiff must pay the full

                                  27

                                  28
                                       4
                                        Plaintiff’s medical records indicate that his date of birth is October 3, 1957. See ECF No. 43-1 at
                                       80.
                                                                                          4
                                   1   filing fee within thirty (30) days of the date of this order. If the full filing fee is not received by

                                   2   that date, the Court will dismiss this action without prejudice to plaintiff re-filing upon payment of

                                   3   the full filing fee.

                                   4           This order terminates Docket Nos. 64 and 82.

                                   5           IT IS SO ORDERED.

                                   6   Dated: 2/11/2019

                                   7

                                   8
                                                                                                       HAYWOOD S. GILLIAM, JR.
                                   9                                                                   United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           5
